Case 1:19-cv-00018-JTN-SJB ECF No. 75 filed 09/02/20 PageID.737 Page 1 of 2

                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


WACKER NEUSON PRODUCTION AMERICAS,
LLC,

            Plaintiff,                                Case No. 1:19−cv−18

     v.                                               Hon. Janet T. Neff

NORTON SHORES, CITY OF,

            Defendant.
                                          /

                   ORDER REGARDING SETTLEMENT CONFERENCE

      The parties will appear before me for a settlement conference on September 11,
2020 at 02:00 PM. The conference shall take place at by video.

        Persons Required to Attend. Unless excused by a showing of good cause, the
attorney who is to conduct the trial shall attend the settlement conference, accompanied by
a representative of the party with full settlement authority. Both shall attend in person. The
person with settlement authority must come cloaked with authority to accept, without further
contact with another person, the settlement demand of the opposing party. An insured
party shall also appear by a representative of the insurer who is authorized to negotiate and
to settle the matter (within policy limits) up to the amount of the opposing parties' existing
settlement demand. W.D. Mich. LCivR 16.6.

       Settlement Letter to Opposing Party. A settlement conference is more likely to be
productive if, before the conference, the parties have had a written exchange of their
settlement proposals. Accordingly, at least fourteen (14) days prior to the settlement
conference, plaintiff's counsel shall submit a written itemization of damages and settlement
demand to defendant's counsel with a brief explanation of why such a settlement is
appropriate. No later than seven (7) days prior to the settlement conference, defendant's
counsel shall submit a written offer to plaintiff's counsel with a brief explanation of why such
a settlement is appropriate. This may lead directly to a settlement. If settlement is not
achieved, plaintiff's counsel shall deliver or e−mail copies of these letters to the chambers
of Judge Sally J. Berens no later than three (3) business days before the conference.
Letters should be mailed, hand delivered, or e−mailed to
berensmediation@miwd.uscourts.gov. Do not file these letters in the case.

        Confidential Settlement Letter to Court. In addition, three (3) business days
before the conference, each party or their attorney shall submit to the chambers of
Judge Sally J. Berens a confidential letter concerning settlement. Letters should be
mailed, hand delivered, or e−mailed to berensmediation@miwd.uscourts.gov. A copy of
this letter need not be provided to any other party. Do not file this letter in the case. All
information in the settlement letter shall remain confidential and will not be disclosed to any
other party without the approval of the writer. The confidential settlement letter shall set
forth: (a) the name and title of the party representative who will be present at the
settlement conference, with counsel's certification that the representative will have full
authority to settle, without the need to consult with any other party; (b) a very brief
explanation of the nature of the case, including an identification of any parties added or
dismissed since the time of filing; (c) a history of settlement negotiations to date, including
all offers, demands and responses (the letter should not, however, divulge any offer made
in the context of a voluntary facilitative mediation); (d) the policy limits of any relevant
insurance coverage; (e) the limits on settlement authority given to counsel by the client;
Case 1:19-cv-00018-JTN-SJB ECF No. 75 filed 09/02/20 PageID.738 Page 2 of 2

(f) that party's suggestions concerning the most productive approach to settlement; (g) any
other matter that counsel believes will improve the chances for settlement. Plaintiff shall
also provide an estimated range of damages recoverable at trial and a brief analysis
of the method(s) used for arriving at the estimate(s).

      IT IS SO ORDERED.


Dated: September 2, 2020                                   /s/ Sally J. Berens
                                                          SALLY J. BERENS
                                                          U.S. Magistrate Judge
